Case: 17-10265      Document: 00514246325         Page: 1    Date Filed: 11/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 17-10265                                     FILED
                                  Summary Calendar                           November 21, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
ERIC FLORES,

                                                 Plaintiff-Appellant

v.

UNKNOWN TEXAS DEPARTMENT OF CRIMINAL JUSTICE OFFICIALS,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:17-CV-20


Before PRADO, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Eric Flores, Texas prisoner # 2051801, moves this court for authorization
to proceed in forma pauperis (IFP) following the district court’s dismissal of his
42 U.S.C. § 1983 complaint. As Flores has raised only fanciful allegations,
including claims that he has already been executed and that the defendants
have used “mind controlling computers” to cause transport correctional officers
to drive a prison bus into an oncoming train, he has failed to show that he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10265    Document: 00514246325     Page: 2   Date Filed: 11/21/2017


                                 No. 17-10265

should be allowed to proceed IFP on appeal under 28 U.S.C. § 1915(g) or that
his appeal of the district court’s judgment presents a nonfrivolous issue. See
Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998); Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982). Flores’s motion for leave to proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. See 5TH CIR. R. 42.2. On November 6, 2017, we imposed a monetary
sanction in the amount of $100 and barred Flores from filing any pleading in
this court or any court subject to this court’s jurisdiction until that sanction
was paid in full. See Flores v. Moore, No. 17-20103 (5th Cir. Nov. 6, 2017).
Because the instant appeal was pending while the recent sanction was
imposed, we will not impose an additional sanction in the instant case.
Nevertheless, Flores is WARNED that any future frivolous, repetitive, or
otherwise abusive filings will subject him to additional and progressively more
severe sanctions. Flores is DIRECTED to review all pending matters and move
to dismiss any that are frivolous, repetitive, or otherwise abusive.
      IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION
WARNING ISSUED.




                                       2